IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                   July 17, 2009
                                No. 08-11066
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk

LEVI WOODERTS, JR.,

                                            Petitioner-Appellant

v.

UNITED STATES OF AMERICA; WARDEN, FCI Seagoville,

                                            Respondents-Appellees


                 Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 3:08-CV-1298


Before REAVLEY, JOLLY, and OWEN, Circuit Judges.
PER CURIAM:*
      Levi Wooderts, Jr., federal prisoner # 29639-077, appeals from the
dismissal for lack of jurisdiction of his 28 U.S.C. § 2241 application in which he
challenged his 20-year sentence for one count of conspiracy to alter or remove
motor vehicle identification numbers (VINs), eight counts of alteration or
removal of VINs, and eight counts of trafficking in motor vehicle parts with
altered VINs. Wooderts argues that his sentence, the Sentencing Guidelines,



      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                  No. 08-11066

and 18 U.S.C. § 3553 are unconstitutional and that he received ineffective
assistance of counsel at sentencing. Wooderts argues that the remedy under 28
U.S.C. § 2255 would be inadequate or ineffective to test the legality of his
detention because this court has refused to address arguments relating to the
Guidelines in § 2255 motions. We review the dismissal of Wooderts’s § 2241
application de novo. See Pack v. Yusuff, 218 F.3d 448, 451 (5th Cir. 2000).
       Section 2255 provides “the primary means of collaterally attacking a
federal sentence.” Tolliver v. Dobre, 211 F.3d 876, 877 (5th Cir. 2000). Under
§ 2255’s savings clause, however, if a prisoner can demonstrate that the § 2255
remedy would be “inadequate or ineffective to test the legality of his detention,”
he may be permitted to bring a habeas corpus claim pursuant to § 2241 instead.
Reyes-Requena v. United States, 243 F.3d 893, 901 (5th Cir. 2001) (quoting
§ 2255(e)) (emphasis omitted). Section 2255’s savings clause applies to a claim
“(i) that is based on a retroactively applicable Supreme Court decision which
establishes that the petitioner may have been convicted of a nonexistent offense”
and “(ii) that was foreclosed by circuit law at the time when the claim should
have been raised in the petitioner’s trial, appeal, or first § 2255 motion.” Id. at
904.
       Wooderts has not advanced an argument that a Supreme Court case has
rendered his conviction invalid. His arguments relate entirely to his sentence.
Wooderts has not made the showing required to proceed under § 2255’s savings
clause. The judgment of the district court is AFFIRMED.




                                        2